DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 along with the request has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 26, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 3, 8, 14 and 16 are objected to because of the following informalities:  
In claim 1, line 6-7, “the plurality of terminals configured to electrically connect to an external device” should read --the plurality of terminals configured to electrically connect the plurality of electrodes to an external device--. Support can be found at least in Fig. 2, and claim 9 and claim 19.
In claim 3, “the housing comprises a molded leadframe” should read --the patterned, conductive leadframe comprises a molded leadframe--. According to Applicant’s original disclosure (e.g., Fig. 2, paragraph [0037]), it appears that there is no additional leadframe other than the patterned, conductive leadframe 19.
In claim 8, line 2, “in the electrolyte” should read --in the electrolyte material--. Support can be found at least in line 2 of the base claim 1.
In claim 14, line 2, “with the outside environ” should read --with the outside environs--. Support can be found at least in line 14 of the base claim 9.
In claim 16, line 3, “the outside environ” should read --the outside environs--. Support can be found at least in line 14 of the base claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Pratt et al. US 2018/0266984.
Regarding claim 9, Pratt teaches a device comprising: 
a chamber (e.g., 120, Fig. 1, [25]) defined at least in part by a housing (e.g., 101 and/or 111, Fig. 1, [27]) comprising a molding compound, the chamber being substantially sealed from the outside environs (e.g., Fig.1, [25], [27]); 
an electrolyte material (e.g., 103, Fig. 1, [25]) disposed in the sealed chamber; 
a first electrode (e.g., 104, Fig. 1, [25]) disposed in or on the housing, the first electrode in contact with the electrolyte (e.g., Fig. 1); 
a second electrode (e.g., 106, Fig. 1, [25]) disposed in or on the housing, the second electrode in contact with the electrolyte (e.g., Fig. 1);
a first terminal (e.g., 109 and/or 110 that are connected to 104, Fig. 1, [25]) configured to electrically connect the first electrode to an external device (e.g., 502, 508, 504 and/or 506, Fig. 5, Fig. 1, [65]); and 
a second terminal (e.g., 109 and/or 110 that are connected to 106, Fig. 1, [25]) configured to electrically connect the second electrode to the external device (e.g., 502, 508, 504 and/or 506, Fig. 5, Fig. 1, [65]),
wherein the chamber comprises an access port (e.g., 107, Fig. 1, [25], [26]) that is configured to provide fluid communication between an interior of the housing and the outside environs.  
Regarding claim 11, Pratt teaches the device of Claim 9, wherein the housing comprises a lid portion (e.g., 111, Fig. 1) and a wall portion (e.g., wall portion of 101, Fig. 1, [27]).
Regarding claim 12, Pratt teaches the device of Claim 9, further comprising a container (e.g., 102, Fig. 1, [25]; 102 contains 104, 105, 106, 113, and/or 103 therewith) disposed at least partially in the chamber. 
Regarding claim 17, Pratt teaches the device of Claim 9, further comprising a third electrode (e.g., 105, Fig. 1, [25]) extending through a portion of the housing (e.g., [25], [65]), the third electrode in contact with the electrolyte (e.g., Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. US 2018/0266984 in view of Loh et al. US 2008/0012036.
Regarding claim 10, Pratt teaches the device of Claim 9 as discussed above.
Pratt does not explicitly teach wherein the molding compound comprises a liquid crystal polymer.
Pratt, however, recognizes that the molding compound comprises one or more plastic or polymeric materials (e.g., [27]).
Loh teaches wherein the molding compound comprises a liquid crystal polymer (e.g., [92]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pratt to include the molding compound comprises a liquid crystal polymer as suggested by Loh for the purpose of improving heat extraction for example (e.g., Loh, [86]).
Claim 18 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. US 2018/0266984 in view of Qin et al. US 2017/0232189.
Regarding claim 18, Pratt teaches the device of Claim 9 as discussed above.
Pratt does not explicitly teach wherein the first electrode comprises stainless steel. 
Pratt, however, recognizes that the electrode comprises e.g., copper, silver, gold, nickel, palladium, platinum, ruthenium, iridium, tungsten, carbon, combinations thereof, alloys thereof, and/or oxides thereof (e.g., [34]).
Qin teaches the electrode comprises any suitable material, such as stainless steel, iron, nickel, cobalt, Fe—Ni alloy, indium tin oxide, gold, platinum, and alloys and combinations thereof.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pratt to include stainless steel as suggested by Qin because it has been well known in the art that electrodes for sensing devices comprise any suitable material such as various metals, and alloys and/or oxides thereof as suggested by Pratt and Qin, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Allowable Subject Matter
Claims 1-5, 7 and 8 would be allowable if rewritten or amended to overcome the claim objection above.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the claim objection above.
Claims 19 and 20 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 19 that recites “a leadframe at least partially embedded in a molding material, the leadframe having a first electrode, a second electrode, a first terminal configured to electrically connect the first electrode to an external device, and a second terminal configured to electrically connect the second electrode to the external device” in combination with other elements of the base claim 19.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 30, 2022